Case 1:19-cv-00036-JJM-LDA Document 3-4 Filed 01/28/19 Page 1 of 5 PagelD #: 72

EXHIBIT C
Case 1:19-cv-00036-JJM-LDA Document 3-4 Filed 01/28/19 Page 2 of 5 PagelD #: 73

Mr. Cooper
P.O, Box 9095
Temecula, CA 92589-9095

Send Payments to:

Mr. Cooper

PO Box 650783
Dallas, TX 75265-0783

anh

 

PRESORT
First-Class Mail
U.S, Postage and
Fees Paid
WSO
9431

 

 

 

4 7100 1170 0954 36452 ba

RETURN RECEIPT REQUESTED

20180410-160

HANLLLE Pedgeqedenped| yg eff plegeeg fgg ef Hy faglfuceg pony
DANIELLE LEMA C/O JOHN B. ENNIS

1200 RESERVOIR AVE

CRANSTON, RI 02920-6012

RLNO!
Case 1:19-cv-00036-JJM-LDA Document 3-4 Filed 01/28/19 Page 3 of 5 PagelD #: 74
mr

coop Cr OUR INFO

ONLINE
WWW. nreooper com

COMA NEING THE BACE C8 MORE ANS

8950 Cypress Waters Blyd,
Dallas, TX ys019

04/10/2018

Sent Via Certified Mai
DANIELLE LEMA C/O JOHN B. ENNIS on
1200 RESERVOIR AVE

CRANSTON, RI 02920-6012

Loan Number: ae :
Investor Name: Federal National Mortgage Association
Property Address: 15 NINTH ST |

EAST PROVIDENCE, RI 02914

Dear DANIELLE LEMA C/O JOHN B. ENNIS:
If you are represented by an attorney, please send this notice to your attorney,

Mr. Cooper is the mortgage loan servicer for the above referenced loan.
This notice is being sent as required by the terms of the security instrument securing your mortgage loan,

Your loan is currently past due for the 12/01/2017 payment and is due for all payments from and including that
date. The failure to make these payments is a default under the terms and conditions of the mortgage loan.

As of the date of this letter, total monthly payments {including principal, interest, and escrow, if applicable),
late fees, NSF fees, and other fees and advances due under the terms of the loan documents are past due in the
amount of $10,962.26. In order to cure this default, you must pay the total amount due of $10,962.26 in
addition to other amounts that become due from the date of this letter through the date you pay.

On the day that you intend to pay, please call Mr. Cooper at 888-480-2432 to request the full amount owed on
your account as the amount due on the day that you pay may be greater than stated above, due to interest, late
charges, and other charges or credits that may vary from day to day, or may be assessed after the date of this
letter. Any advances made by Mr. Cooper subsequent to the date of this letter to protect the lien position and
property must be added to the total amount necessary to cure the default. This letter is in no way intended as a
payoff statement for your mortgage, it merely states an amount necessary to cure the current delinquency.

Mr. Cooper is simply a new brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is

doing business as Nationstar Mortgage LLC d/b/a Mr. Cooper. Mr. Cooper is a service mark of
Nationstar Mortgage LLC. All rights reserved.

Nationstar Mortgage LLC d/b/a Mr. Cooper is a debt collector. This is an attempt to collect a debt and
any information obtained will be used for that purpose. However, if you are currently in bankruptcy or
have received a discharge in bankruptcy, this communication is not an attempt to collect a debt from you

xu; personally to the extent that it is included in your bankruptcy or has been discharged, but is provided for
# informational purposes only.

RI_NOI i,
Page 1 of 3

SPheMremite

4314 7100 4270 0854 3652 4a

 
Case 1:19-cv-00036-JJM-LDA Document 3-4 Filed 01/28/19 Page 4 of 5 PagelD #: 75

All reinstatement payments must be made payable in certified funds, cashier's check or money order(s) and
mailed to Mr. Cooper, PO Box 650783, Dallas, TX 75265-0783 or overnight delivery to Mr. Cooper, Attn.
Payment Processing, 1010 W. Mockingbird, Suite 100, Dallas, TX 75247. You may call Mr. Cooper at
888-480-2432 if you have questions regarding your account or write to Mr. Cooper, 8950 Cypress Waters
Blvd., Dallas, TX 75019.

Unless otherwise required by applicable law, Mr. Cooper is not obligated to accept less than the full amount
owed. If you send less than the full amount owed, Mr. Cooper may, in its sole discretion, apply such partial
payment without waiving any default or waiving the right to accelerate the mortgage and pursue foreclosure.

$10,962.26 must be paid by 05/15/2018 (or if said date falls on a Saturday, Sunday, or legal holiday, then on
the first business day thereafter) in order to cure the default.

Your right to cure this default as referenced herein does not suspend your payment obligations, Pursuant to the
terms of the Note, the next payment due on 05/01/2018 is still due on 05/01/2018 (or if said date(s) falls on a
Saturday, Sunday, or legal holiday, then on the first business day thereafter).

Failure to pay $10,962.26 by 05/15/2018 (or if said date falls on a Saturday, Sunday, or legal holiday, then on
the first business day thereafter), may result in acceleration of the sums secured by the Security Instrument,
foreclosure proceedings and sale of the property.

In the event of acceleration, you have the right to reinstate the loan after acceleration and the right to bring a
court action to assert the non-existence of a default or any other defense to acceleration and sale.

This default, and any legal action that may occur as a result, may be reported to one or more local and national
credit reporting agencies by Mr. Cooper.

If you request in writing, Mr. Cooper will not contact you by phone at your place of employment. Furthermore,
if you request in writing not to be contacted, Mr. Cooper will not contact you, except to send statutorily and/or
contractually required legal notice(s).

You may have options available to you to help you avoid foreclosure. Please call Mr. Cooper's Foreclosure
Prevention Department at 888-480-2432 for additional information or to request an interview for the purpose of
resolving the past due account. You may also visit https://www.mrcooper.com/support/mortgage_ assistance for
additional information, to see what options may be available to you, and to submit an application for
assistance.

All homeowners are eligible for housing counseling services through the U.S. Department of Housing and
Urban Development (HUD), To obtain a list of HUD approved counseling agencies, call 1-888-995-HOPE
(4673) or visit http://www.hud.gov/offices/hs»/sth/hee/hes.cfim.

 

Attention Servicemembers and Dependents: Servicemembers on active duty, or a spouse or dependent of such a
servicemember, may be entitled to certain protections under the Servicemembers Civil Relief Act ("SCRA") regarding
the servicemember's interest rate and the risk of foreclosure. SCRA and certain state laws provide important
protections for you, including prohibiting foreclosure without a court order. If you are currently in the military service,
or have been within the last 12 months, AND joined after signing the Note and Security Instrument now in default,
please notify Mr.Cooper immediately. Please notify us of your active duty status in order to receive an interest rate
reduction to 6%, Notice must be received no later than 180 days after your military services ends, It is not necessary
to notify us of your military status in order to obtain foreclosure protection; however, we will be better able to assist
you if you notify us of your military status as soon as possible. When contacting Mr. Cooper as to your military
service, you may be required to provide positive proof as to your military status, Servicemembers and dependents
with questions about the SCRA should contact their unit's Judge Advocate, or their installation's Legal Assistance
Officer. Homeowner counseling is also available at Military OneSource (www.militaryonesource.mil:

RL_NOI

Page 2 of 3 9314 7100 1170 0454 36528 ba
Case 1:19-cv-00036-JJM-LDA Document 3-4 Filed 01/28/19 Page 5 of 5 PagelD #: 76

1-800-342-9647), Armed Forces Legal Assistance (http:/Aegalassistance.law.af.mil), and HUD-certified housing
counseling agencies (http://www. hud. gov/offices/hsg/sfl/hec/hes.cfm). You may also call Mr.Cooper toll-free at
888-480-2432 if you have questions about your rights under SCRA,

Please disregard this notice if a payment sufficient to cure the default has already been sent.

Sincerely,

Kristi Berry

Dedicated Loan Specialist
Mr. Cooper

866-3 16-2432 ext. 6874267
8950 Cypress Waters Blvd.
Dallas, TX 75019

eal

athe

RI_NOI :
Page 3 of 3 J3L4 7200 1170 0954 3652 ba
